Citation Nr: 1209572	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 4, 2009 for the grant of a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  On January 21, 2005, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability.  

2.  It is not factually ascertainable prior to March 4, 2009 that the Veteran's service-connected disabilities were of such severity as to render him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 4, 2009 for the grant of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 

§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Following receipt of the Veteran's claim in January 2005, the RO initially denied entitlement to a total disability rating based on individual unemployability (TDIU) in a May 2005 rating decision.  In July 2009, the RO sent a letter to the Veteran informing him of the evidence necessary to substantiate entitlement to a TDIU and how VA assigns disability ratings in the event that the benefit sought is granted.  Specifically, the RO informed the Veteran that the beginning date of entitlement or increased entitlement to benefits would be the date VA received his claim or the date that the evidence supported a given rating.  This letter also informed the Veteran of his and VA's respective duties in obtaining evidence.  The letter provided the Veteran with adequate notice as to what evidence was relevant to assignment of an effective date for grant of TDIU and, since the effective date of grant of the TDIU is the only issue in dispute, that is the only notice that is relevant in this case.  

Although the notice was provided after the initial adjudication of his claim, the RO readjudicated the claim by granting the TDIU in July 2009 and providing a statement of the case in May 2010.  Those actions cured the timing error in the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notice followed by readjudication of the claim is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records are associated with the claims file and the Veteran has submitted a private treatment record dated in March 2008.  He has not informed VA of any relevant outstanding evidence.  VA afforded the Veteran examinations in April 2005 and March 2009, both of which provided adequate findings and 

explanations as to the severity of the Veteran's service-connected disabilities.  "A medical examination is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Savage v. Shinseki, 24 Vet. App. 259, 272 (2011).  The Veteran has not disputed the adequacy of the March 2009 examination and the Board finds that both examinations are adequate because each examination report includes consideration of the relevant history of the Veteran's disabilities, as well as sufficiently detailed descriptions of the disabilities.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, as specified at 38 C.F.R. § 4.16(a), the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Prior to March 4, 2009, service connection was in effect for degenerative changes in the cervical spine with radiating pain to the right shoulder, arm, and hand, associated with residuals of lumbar strain with arthritis and disc bulging, evaluated as 40 percent disabling, effective February 24, 1998; residuals of lumbar strain with arthritis and disc bulging, evaluated as 20 percent disabling, effective August 6, 1996; residuals of thoracic strain with arthritis and disc bulging, evaluated as 10 percent disabling, effective August 6, 1996; and hemorrhoids, evaluated as 10 percent disabling, effective March 25, 1998.  In the instant case, the Veteran's service-connected cervical spine, thoracic spine, and lumbar spine arise from a common etiology.  Accordingly, the percentage criteria for TDIU were met effective February 24, 1998.  38 C.F.R. §§ 4.16(a), 4.25 (2011).  

A claim for TDIU is, in essence, an application for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in a veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

A rating decision dated in August 2003 denied a claim of TDIU.  This decision was not appeal, and therefore, it is final.  38 U.S.C.A. § 5107 (2011).  Subsequent to August 2003, the Veteran filed a claim for TDIU that was received by VA on January 21, 2005.  There is no other communication received by the Veteran subsequent to the August 2003 final Board decision that can be considered a claim.  38 C.F.R. § 3.1(p) (2011).  Accordingly, the exception to the general rule allows assignment of an effective date on or after January 21, 2004, if the evidence demonstrates that a factually ascertainable increase in disability occurred.  See 38 C.F.R. § 3.400(o) (2).  Thus, the proper effective date for the award of TDIU is the earliest date on or after January 21, 2004 that the evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See Id.; 38 C.F.R. § 4.16(a). 

There is no medical evidence of record from January 21, 2004, to March 4, 2009, that addresses how the Veteran's service-connected disorders at that time impacted his ability to secure or follow a substantially gainful occupation.  The vast majority of the medical evidence of record received since January 21, 2004 discusses only the Veteran's numerous symptoms without commenting on the impact these symptoms had on his ability to retain or maintain employment.  

At a VA examination conducted in April 2005, the examiner stated that the Veteran's gait was normal, without assisting devices, and that he was not wearing any braces or orthoses.  As to occupational history, the examiner stated that the Veteran was not working and that he was on disability.  The examiner reported that 

because of radiating pain from the cervical spine, the patient is complaining of occasional pain in the right shoulder and right upper arm.  In the last seven or eight months, he had occasional pain in the left shoulder and left upper arm.  He does not have any complaint of 

limitation of range of motion.  He has flare-ups of pain during repetitive motion in both shoulders.  No complaints of numbness or paresthesias in either upper extremity during today's examination.  

Examination of the cervical spine revealed mild pain on palpation at the C4-C5 level, with painful but full range of motion.  During movement of the cervical spine he did not have radiation of pain to the upper extremities.  Examination of the thoracolumbar spine revealed pain on palpation at the L4-L5 level, with painful and limited range of motion.  There was no radiating pain from the lumbar spine to the lower extremities.  During repetitive motion of the cervical and thoracolumbar spine, the Veteran had increased pain, easy fatigability, lack of endurance, and decrease in range of motion by five additional degrees.  

The neurological examination revealed deep tendon reflexes of two plus and equal, bilaterally, in the upper and lower extremities.  Straight leg raising was negative.  Pinprick test revealed normal skin sensitivity in the lower and upper extremities.  The Veteran was able to tiptoe and stand on his heels, and his gait was normal without assistive devices.  

Examination of the right shoulder revealed full range of motion, without pain on palpation or movement.  Results were similar for the left shoulder.  During repetitive motion testing of both shoulders, the Veteran complained of pain in both shoulders when he elevated both hands above his head.  He also complained of easy fatigability, but no decrease of range of motion was found during repetitive motion of the shoulders.  

The examiner stated that the Veteran's daily activities were not affected by his spine condition and shoulder complaints, and that he was able to walk, dress himself, feed himself, and drive.  The examiner stated that the Veteran's recreational activities were affected and that he was not able to lift or to bend over because of the increase of pain.  

X-rays showed degenerative disc disease at the C4-C5 level and mild spondylolisthesis of the cervical spine of C-2 on C-3, degenerative changes of the lumbar spine at L4-L5 level, and normal shoulder.  The examiner stated that the Veteran had a history of electromyelogram related to his cervical spine, with a negative study.  

The diagnoses were chronic lumbosacral spine degenerative joint disease and pain; cervical spine degenerative disc disease, status post surgery and pain; and radiating pain to both shoulders from the cervical spine, with normal shoulders shown on examination.  The examiner also opined that the joint pain in the shoulders was not related to his service-connected cervical or thoracolumbar spine pain.  

A July 2005 VA emergency room report documented the Veteran's complaints of pain in his mid upper back radiating into his right shoulder, arm, and the right side of his chest.  He reported that his arm felt numb at times and that the pain had started two hours prior to the treatment visit.  He reported no recent injury or heavy work.  The examiner noted that the Veteran had been working with a lawn mower that morning and pulled a muscle, thus aggravating his chronic right shoulder pain.  

A VA treatment record in July 2005 reports the Veteran's complaint of right shoulder pain.  There was no wasting of the shoulder muscles, with free range of motion, and no focal tenderness.  Assessment noted that the Veteran was an automobile mechanic, with stable osteoarthritic shoulder pain.  One week later, in August 2005, the Veteran sought treatment at VA saying that his lower back and shoulders were hurting, and that his current pain medication was not effective.  

A VA psycho-social assessment in August 2005 noted the Veteran's report of employment as having last worked in 1998 as a mechanic and that he was disabled.  

VA outpatient treatment records in March 2006 document that the Veteran complained of intermittent bilateral shoulder and right pectoral pain.  These records document that the Veteran "works as automechanic, involved in heavy lefting (sic) and physical labor."  Objectively, there was no edema, no focal tenderness, muscle wasting, or limited range of motion of the shoulders found.  The assessment was osteoarthritic shoulder pain.  

VA outpatient treatment records in October 2006 report the Veteran's complaints of increasing low back pain, with radiating intermittent numbness and pain in the right buttock, thigh, leg, and foot.  The examiner noted "he works as auto mechanic, physically demanding job . . . constant bending, lefting (sic) and tugging on heavy equipment or car parts . . . out of meds for several days."  Objectively, there was no edema or focal tenderness found.  There was free range of motion of the right hip, knee, and ankle, and limited movement of the spine, secondary to pain.  The assessment was worsening low back pain, with new radiation to the right leg.  

A VA neurological examination in January 2007 for headaches found normal muscle bulk and tone in all four extremities.  Power was five out of five in all four extremities, with some give-way weakness in the right upper extremity.  Muscle stretch reflexes were absent in the upper extremities, and two plus and symmetrical in the lower extremities, with bilateral flexor plantar responses.  Radiculopathy of the right upper extremity was not reported.  The examiner stated that there was no finger-nose ataxia or heel-shin ataxia, that sensation was normal to light touch, and that the Veteran walked with a limp on the right due to pain, but his gait was otherwise unremarkable.  The examiner stated that the Veteran continued to complain of ongoing back pain, as well as weakness in the right lower extremity.  

VA outpatient treatment records in November 2007 report the Veteran's complaints of increased pain of his right lower back, hip, and down his right leg.  The Veteran complained that he was experiencing a sharp pain in the lower back, a duller pain down the right hip, and he described his right leg symptoms as a warm, achy, dull pain, with tingling and numbness.  He stated that the severity of his low back pain was ten on an increasing scale of one to ten, and that the pain radiated.  Objective findings included right hip pain on external and internal rotation, no tenderness, and spasm of the paraspinal muscle, with limited range of motion.  A December 2007 x-ray was a normal right hip and mild degenerative changes at L3-4 and L4-5 levels.  

A February 2008 VA emergency room record reports that the Veteran complained of severe right lower back pain radiating into his right leg, and numbness and tingling of his right leg.  He also reported pain in the clavicle area, with swelling of his the right side of his chest.  The Veteran complained of numbness and tingling in both lower extremities.  On examination there was no spinal tenderness, but paraspinal muscle spasm was noted.  Flexion and lateral flexion were restricted due to pain.  Lower extremity strength was five out of five on the left, and four out of five on the right.  The assessment was chronic low back pain with radiculopathy, gradually worsening.  Two days later, the Veteran reported continued low back pain, with radiation into the left gluteal area and down the left leg.  

A VA outpatient treatment record in February 2008, indicated that the Veteran was seen for reported spasms and pain throughout his body, which he stated were ten out of ten in severity.  He complained that his arms were going numb.  The treatment record indicated that the Veteran was in tears due to the pain in the right shoulder that had begun one week earlier and progressively worsened.  The Veteran was unable to move his right arm.  It was noted that his primary care provider had prescribed a narcotic for the pain, but as the Veteran was enrolled in a substance abuse program, he was told to avoid narcotics.  A February 2008 magnetic resonance imaging scan of his cervical spine showed moderate to severe multilevel degenerative joint disease of the spine, with mass effect on cervical spinal cord and severe spinal cord stenosis.  VA outpatient treatment records in March 2008 report that the Veteran came in to have insurance papers filled out due to a recent neck injury.  It was noted that the pain was adequately controlled by morphine.  

At the Board hearing in June 2011, the Veteran submitted a medical record dated in March 2008.  The medical record indicates that the Veteran injured his spine, with symptoms first appearing on February 7, 2008.  It was noted that the Veteran first sought treatment for this injury on February 13, 2008, for pain control.  A previous neck injury and cervical spine surgery were reported.  The diagnosis was cervical spinal canal stenosis.  The physician stated that the Veteran was disabled to work from February 7, 2008 to an undetermined date.

On March 4, 2009, the Veteran underwent a VA spine and peripheral nerves examination.  The examiner reviewed the Veteran's claims file and provided an accurate history of his disabilities.  In the peripheral nerves examination report, the examiner stated that the Veteran had neck surgery in 1997 to relieve compression of the nerve root, which caused cervical radiculopathy of the right upper extremity and that after neck surgery, the symptoms of his right upper extremity and right shoulder resolved.  The examiner stated that three years after the surgery there was a return of pain and numbness in the right shoulder and right arm, which had persisted up to the present time.  The Veteran did not have symptoms of radiculopathy in the left shoulder or left upper extremity.  

The physical examination revealed a ninety percent diminished grip strength of the right hand and two out of five strength in the muscles of the right upper extremity.  The examiner stated that there was a loss of superficial sensation of touch, pain, temperature, and deep sensation of vibration in the C5, C6, and C7 dermatomes, as well as in the L5 and S1 dermatomes as to the right lower extremity.  Deep tendon reflexes were one plus in the right upper extremity, and two plus in the left upper extremity and left lower extremity; patellar reflexes were two plus, bilaterally, and Achilles reflex was two plus in the left lower extremity, and absent in the right lower extremity.  The Veteran had unsteadiness when walking.  His grip strength in the right hand was markedly diminished.  He was unable to hold an object with his right hand, such as a cup of coffee.  He was unable to remove a cap from a bottle or a lid from a jar, and was unable to turn a doorknob.  The Veteran was unable to pick up and carry more than one pound with his right upper extremity.  The examiner stated that the Veteran did not need assistance with shaving, grooming, and toileting, but had greater difficulty showering, bathing, dressing, and undressing.  

The diagnoses were cervical radiculopathy of the right upper extremity, due to degenerative arthritis and degenerative disk disease of the cervical spine, and lumbar radiculopathy of the right lower extremity, due to degenerative arthritis and degenerative disk disease of the lumbosacral spine.  

In the spine examination report, the examiner noted the Veteran's report that his low back pain had progressively worsened and was now constant, with radiation into the lower extremity.  The examiner reported the Veteran's complaint of unsteadiness during walking and that any attempt to bend or stoop caused severe pain and spasm of the low back.  The Veteran reported that he could drive an automobile for up to one half hour before he had to stop due to neck and low back pain.  He reported that he had no symptoms involving his left shoulder or left upper extremity.  Rather, he reported that he had neck pain on the right side.  The Veteran stated that he had not worked since 1998 because of disability due to degenerative disk and joint disease throughout his spine.  

The physical examination of his spine revealed tenderness to palpation and spasm of the paraspinal muscles in the cervical, thoracic, and lumbar regions.  His gait was slow, with a limp favoring the right lower extremity.  Range of motion of the cervical spine could not be tested as any attempted movement of the cervical spine caused the Veteran to complain of severe, sharp, and intolerable pain.  All movements of his thoracolumbar spine were reported as painful.  All attempts at repetitive movement of the thoracolumbar spine caused complaints of severe and unbearable pain.  Straight leg raising was limited on both sides by severe pain and muscle spasm of the low back.  Range of motion of the right shoulder was limited by pain and muscle spasm of the right side of the neck.  The Veteran did not want to perform repetitive movements of the right shoulder.  The examiner opined that the pain in the Veteran's right shoulder, right arm, and right hand was caused by cervical radiculopathy that was a result of degenerative disc and joint disease of the cervical spine.  

In a July 2009 statement the Veteran reported that he did mechanical work such as helping his friends with brake jobs.  He reported that he earned no more than $2000 in 2002 and 2003, never earned enough to file taxes, and never had a formal business name.  He reported that he had not worked in the last 12 months and that the last work he did was to help a friend with light work on a car in the fall of 2007.  

A rating decision dated in July 2009 granted service connection for right upper extremity radiculopathy, with loss of use of the right hand, and a 70 percent disability rating was assigned, effective March 4, 2009; entitlement to special 

monthly compensation based on loss of use of the right hand, effective March 4, 2009; and service connection for right radiculopathy at the L5-S1 level, and a 20 percent disability rating was assigned, effective March 4, 2009.  TDIU was also granted by this rating decision, effective March 4, 2009.  The Veteran perfected the current appeal in May 2010, as to an effective dated prior to March 4, 2009 assigned to the TDIU.

The March 4, 2009 examination report is the first evidence of record that radiculopathy of the right upper extremity and right lower extremity were related to the Veteran's service-connected cervical and lumbar spine disorders.  Prior to March 4, 2009, the evidence does not show that the Veteran's service-connected disabilities, without consideration of the nonservice-connected radiculopathy of the right upper extremity and right lower extremity, were of such severity as to render him unable to secure and follow a substantially gainful occupation.  As stated above, entitlement to a TDIU is based solely on the effect of service-connected disabilities on a veteran's ability to secure and follow a substantially gainful occupation.  Service connection for radiculopathy of the right upper and lower extremities had not been established prior to March 4, 2009.  Therefore, manifestations of these disorders cannot be considered in determining whether the Veteran was able to retain or maintain substantially gainful employment prior to the time service connection was established for right upper extremity radiculopathy and right lower extremity radiculopathy.  

The Veteran is represented by an attorney, and communications from his representative specifically limited the appeal to the effective date of grant of the TDIU.  As the effective dates of the grants of service connection for radiculopathy of the right lower and upper extremities were not appealed, the Board does not have jurisdiction to address the issues of the effective dates assigned for the grant of service connection for these disabilities.  

There is no evidence of record for the time period between January 2004 and January 2005 showing that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful employment.  

At the VA examination conducted in April 2005, the examiner stated that the Veteran was not working and that he was on disability.  The examiner stated that the Veteran's daily activities were not affected by his spine condition and shoulder complaints, and that he was able to walk, dress himself, feed himself, and drive.  The examiner stated that the Veteran's recreational activities were affected and that he was not able to lift or to bend over because of the increase of pain.  However, the relevant issue is not whether a veteran is unemployed or has difficulty obtaining employment, but whether a veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Although the finding that lifting and bending caused increased pain would affect the Veteran's employment as an auto mechanic, it does not show that the Veteran's service-connected disorders would prohibit him from being employed in other occupations. 

At the VA psycho-social assessment in August 2005, it was noted that the Veteran reported that he last worked in 1998 as a mechanic and that he was disabled.  However, the examiner found that the Veteran's "problems" included nonservice-connected disorders to include a psychiatric disorder and migraines.  

The remaining medical evidence of record from 2006 to March 4, 2009, indicate increasing symptomatology, to include the Veteran's nonservice-connected osteoarthritis of the shoulder and radiculopathy of the right upper and right lower extremities.  There is no evidence of record during this period that the Veteran was unable to secure or follow substantially gainful employment based on his service-connected disorders alone. 

Accordingly, it is not factually ascertainable prior to March 4, 2009 that the Veteran's service-connected disabilities, alone, were of such severity as to render him unable to secure or follow a substantially gainful employment. 

Based on the evidence of record discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to March 4, 2009 for the grant of TDIU.  In reaching this 

decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date earlier than March 4, 2009 for the grant of TDIU is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


